This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 US BANK NATIONAL
 3 ASSOCIATION, as Trustee for
 4 RASC 2005-KS10,

 5          Plaintiff-Appellee,

 6 v.                                                                                     No. 33,651

 7 ANNA MARIE SALAZAR,
 8 a/k/a ANNAMARIE SALAZAR,
 9 and JOHN SALAZAR,

10          Defendants-Appellants.

11 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
12 Jeff McElroy, District Judge

13 The Castle Law Group LLC
14 Elizabeth Dranttel
15 Albuquerque, NM

16 for Appellee

17 Anna Marie Salazar
18 John C. Salazar

19 Pro Se Appellants

20                                 MEMORANDUM OPINION
 1 SUTIN, Judge.

 2   {1}   Defendants appeal from a combined default judgment, summary judgment, and

 3 decree of foreclosure.      We issued a notice of proposed summary disposition,

 4 proposing to affirm. Defendants have filed a memorandum in opposition. After due

 5 consideration, we remain unpersuaded. We therefore affirm.

 6   {2}   With respect to their second and fourth issues, we understand Defendants to

 7 continue to complain of the district court’s alleged failure to notify them via mail of

 8 certain events. [DS 1; MIO 1-2] However, insofar as there has been no showing of

 9 prejudice, these irregularities supply no basis for relief on appeal. See generally El

10 Paso Elec. Co. v. Real Estate Mart, Inc., 1982-NMCA-117, ¶ 31, 98 N.M. 570,

11 573-74, 651 P.2d 105 (“Every error does not warrant reversal, and we will not reverse

12 absent a showing of prejudice.”).

13   {3}   With respect to their first issue, Defendants clarify their intent to challenge the

14 sufficiency of Plaintiff’s showing of default and entitlement to foreclose. [MIO 1]

15 However, as we previously observed, documents attached to Plaintiff’s complaint

16 established its standing and documents attached to Plaintiff’s motion for summary

17 judgment supplied the requisite evidence of Defendants’ default. [RP 14, 36, 58-69]

18 See Bank of New York v. Romero, 2014-NMSC-007, ¶ 17, 320 P.3d 1 (observing that

19 standing in a foreclosure action may be established by demonstrating ownership of the


                                                2
 1 note and the mortgage as of the time of the filing of the complaint); Alliance Health

 2 of Santa Teresa, Inc. v. Nat’l Presto Indus., Inc., 2007-NMCA-157, ¶¶ 14-16, 143

 3 N.M. 133, 173 P.3d 55 (observing that documents attached to a motion for summary

 4 judgment supplied competent evidence of payment history); see generally Rule 11-

 5 1003 NMRA (providing that duplicates are admissible to the same extent as original

 6 documents, “unless a genuine question is raised about the original[s’] authenticity or

 7 the circumstances make it unfair” to admit the duplicates).

 8   {4}   By their third issue, Defendants suggest that a hearing on their merits should

 9 have been conducted, based on perceived “lack of evidence,” “discrepancies,” and

10 concerns about “authenticity of each document[.]” [MIO 1-2] However, the district

11 court’s election to rule on the matter without conducting a hearing was well within its

12 discretion, particularly in light of Defendants’ failure to file any substantive

13 responsive pleading below. See generally Sanchez v. Church of Scientology of

14 Orange Cnty., 1993-NMSC-034, ¶ 16, 115 N.M. 660, 857 P.2d 771 (“It is within the

15 district court’s discretion when considering a motion for summary judgment to hold

16 an oral hearing.”).

17   {5}   Relatedly, by their fifth, sixth, seventh, eighth, ninth, and tenth issues,

18 Defendants continue to assert that matters outside the record and arguments never

19 presented below undermine Plaintiff’s assertion of standing and suggest that their


                                              3
 1 request for reinstatement was handled improperly. [MIO 2] However, as we

 2 previously explained, in light of Defendants’ failure to develop any of these

 3 arguments below, as well as the absence of anything in the record to support

 4 Defendants’ theories, these matters present no basis for relief on appeal. See Los

 5 Vigiles Land Grant v. Rebar Haygood Ranch, LLC, 2014-NMCA-017, ¶ 20, 317 P.3d

 6 842 (observing that where the evidence in the record indicated that the plaintiff

 7 organization had standing, and where there was no evidence in the record to the

 8 contrary, the defendants’ unsupported standing argument did not provide a basis on

 9 which to attack subject matter jurisdiction); see generally Lujan ex rel. Lujan v.

10 Casados-Lujan, 2004-NMCA-036, ¶ 20, 135 N.M. 285, 87 P.3d 1067 (“Bedrock

11 principles of appellate law dictate that matters not of record present no issue for

12 review . . . and that error must be clearly demonstrated.”). Defendants’ lack of

13 familiarity with the Rules of Procedure does not require a different result. [MIO 1-2]

14 See generally Bruce v. Lester, 1999-NMCA-051, ¶ 4, 127 N.M. 301, 980 P.2d 84

15 (observing that pro se litigants must comply with the rules of the court and will not

16 be treated differently than litigants with counsel).

17   {6}   Accordingly, for the reasons stated in this Opinion and in the notice of proposed

18 summary disposition, we affirm.

19   {7}   IT IS SO ORDERED.


                                               4
1                               __________________________________
2                               JONATHAN B. SUTIN, Judge



3 WE CONCUR:


4 _______________________________
5 MICHAEL E. VIGIL, Judge


6 _______________________________
7 M. MONICA ZAMORA, Judge




                                    5